ACCEPTED
                                                                                           14-13-00708-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     10/13/2015 7:03:29 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                NO. 14-13-00708-CR

 STATE OF TEXAS                            §    IN THE COURT OF APPEALS
                                                                 FILED IN
                                           §              14th COURT OF APPEALS
 VS.                                       §                 HOUSTON, TEXAS
                                                FOURTEENTH DISTRICT
                                           §              10/13/2015 7:03:29 PM
 VICTOR TODD WILLIAMS                      §    OF TEXAS  CHRISTOPHER A. PRINE
                                                                   Clerk
    MOTION TO WITHDRAW AS COUNSEL AND REQUESTING
 PERMISSION FOR APPELLANT TO PROCEED PRO SE, EXTENDING
THE TIME FOR FILING MOTION FOR REHEARING AND PDR AFTER
                  COUNSEL WITHDRAWS

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes LANA GORDON, Movant and attorney of record for Appellant,

VICTOR TODD WILLIAMS, who brings this Motion to Withdraw as counsel and in

support thereof shows:

       1. Movant was appointed by the Court to represent Appellant in the appeal of

this cause.

       2.     Appellant was convicted of Aggravated Robbery. The jury assessed

punishment at 75 years.

       3. Counsel Jerome Godonich was appointed to represent Appellant both at trial

and on direct appeal. He filed an Anders brief. This Honorable Court abated the appeal,

finding meritorious issues to be raised, ordered his removal and the appointment of new

counsel. After the undersigned was appointed, she filed a lengthy brief on Mr.

William’s behalf.

       4. Appellant’s case was affirmed on October 13, 2015. On this same date,

counsel sent Appellant a copy of the opinion and a letter advising him that she intended

to withdraw and he could proceed pro se. Counsel also included pertinent statues

regarding future appellate remedies and procedures that Appellant may proceed with
if he so chooses. Movant has advised Appellant of his right to proceed with Motion for

Rehearing, PDR and/or 11.07 writ in this cause and that she is filing a Motion to

Withdraw.

      5.     The following deadlines and/or settings exist in this case:

             a. Motion for Rehearing. October 28, 2015. Appellant may proceed pro

      se and without this withdrawal, a Motion for rehearing could not be filed as

      “hybrid” representation isn’t permitted. Counsel requests that she be permitted

      to immediately withdraw and allow Appellant to proceed pro se. Because

      Appellant isn’t well-versed in legal matters, and is an indigent inmate, he may

      need more time than the statutory days outlined to file a Motion for Rehearing

      and/or PDR if he chooses to do so.

      4.     A copy of this motion, a letter, the opinion and pertinent appellate statutes

have been mailed on October 13, 2015 to Mr. Williams at: Victor Todd Williams, TDC

# 01872886, Wynne Unit, 810 FM 2821 Rd., Huntsville, TX 77349

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court

allow LANA GORDON to withdraw as counsel for Victor Todd Williams.

                                         Respectfully submitted,

                                         /s/ Lana Gordon

                                         LANA GORDON
                                         Attorney for Appellant
                                         State Bar No. 08202700
                                         3730 Kirby, Suite 1120
                                         Houston, TX 77098
                                         Tel: (713) 520-5223
                                         Fax: (713) 520-5455
                                         lanagordonlaw@aol.com
                          CERTIFICATE OF SERVICE

      This is to certify that on October 13, 2015, the above Motion to Withdraw was

served on the Harris County District Attorney's Office via e-filing as well as by mailing

a copy of the same to Appellant.

                                         /s/ Lana Gordon

                                         LANA GORDON